DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a padlock configured to be locked and unlocked by a key, the padlock comprising: a lock body having an internal cavity with an locking mechanism configured to be selectively moved over a range of positions when the key is received therein to lock and unlock the padlock; and a keyway extending through the lock body into the internal cavity to provide access to the locking mechanism by the key, the keyway having an eccentric profile that permits the key to be removed from the locking mechanism in only a single position of the range of positions and wherein, when the key is fully inserted into the locking mechanism, an opening forming the eccentric profile of the keyway of the lock body provides both a rotational stop and an axial stop for engagement with the key.
The closest prior art of record, U.S. Patent Number 5,755,121 to Crass, discloses a padlock configured to be locked and unlocked by a key, the padlock comprising: a lock body (10) having an internal cavity (void bounded by 38, 42, 44, 46, 48) with an locking mechanism (22, 30) configured to be selectively moved over a range of positions (column 2, lines 27-34) when the key is received therein to lock and unlock the padlock; and a keyway (14) extending through the lock body into the internal cavity to provide access to the locking mechanism by the 
However, Crass does not disclose the opening forming the eccentric profile of the keyway of the lock body providing an axial stop for engagement with the key.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to padlocks with abnormal key paths:

U.S. Patent Number 10,221,592 to Rodaer et al.; U.S. Patent Number 9,297,185 to Lasaroff; U.S. Patent Number 323,185 to McCarter.







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
January 25, 2022